Judgment affirmed, without costs; no opinion.
Concur: Judges Fuld, Froessel, Van Voorhis and Burke. Chief Judge Desmond and Judge Dye dissent in the following memorandum: The judgment should be reversed, with costs, and a new trial granted on the ground that the questions of fact as to whether plaintiff had waived, or was estopped by his conduct from demanding, the unpaid balance of monthly installments agreed to be paid by defendant under oral contracts of *838employment for the annual periods commencing November 2, 1947 and September 15, 1948 were properly left to the jury for determination (Green v. Doniger, 300 N. Y. 238; Schwartzreich v. Bauman-Basch, 231 N. Y. 196). Taking no part: Judge Foster.